Case: 08-10573 Document: 00511298341 Page: 1 Date Filed: 11/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2010
                                     No. 08-10573
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANTONIO T ALVAREZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 5:00-CR-124-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Antonio T. Alvarez, federal prisoner # 25864-177, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence
following the recent amendments to the Sentencing Guidelines for crack cocaine
offenses. In response to that motion, the Government argued that the motion
should be denied based upon Alvarez’s post-sentencing disciplinary convictions.
       On appeal, Alvarez argues that the district court erred in considering his
post-sentencing disciplinary record to deny his motion without providing him

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-10573 Document: 00511298341 Page: 2 Date Filed: 11/18/2010

                                  No. 08-10573

with an opportunity to respond to that record. Even if we assume that Alvarez
has shown error due to that lack of notice, there is no indication from the record
or from Alvarez that any error by the district court rose to the level of harmful
error. See United States v. Mueller, 168 F.3d 186, 189-90 (5th Cir. 1999).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2